
	
		I
		111th CONGRESS
		2d Session
		H. R. 6212
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Ms. Matsui (for
			 herself, Mr. Inslee,
			 Mrs. Capps,
			 Mr. Blumenauer,
			 Mr. Kissell,
			 Mr. Rush, Mr. Michaud, Mr.
			 Connolly of Virginia, Mrs.
			 Dahlkemper, Ms. Bean,
			 Mr. Foster,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hinchey,
			 Mr. Clay, Mr. George Miller of California,
			 Mr. Tonko, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to establish a loan guarantee program to assist small business
		  concerns that manufacture clean energy technologies in the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Clean Energy Financing Act of
			 2010.
		2.Clean energy
			 technology loan guarantee program
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish a program under which the Administrator is
			 authorized to guarantee the loans of small business concerns that manufacture a
			 clean energy technology in the United States.
			(b)AdministrationExcept as otherwise specified in this
			 section and to the extent practicable, the Administrator shall carry out the
			 program under subsection (a) in a manner similar to the loan program under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Clean energy
			 technologyThe term
			 clean energy technology means a technology related to the
			 production, use, transmission, storage, control, or conservation of energy that
			 will contribute to a stabilization of atmospheric greenhouse gas concentrations
			 through reduction, avoidance, or sequestration of energy-related emissions
			 and—
					(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States; or
					(B)diversify the
			 sources of the energy supply of the United States to strengthen energy security
			 and to increase supplies with a favorable balance of environmental effects if
			 the entire technology system is considered.
					(2)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				
